11/22/2022
                   IN THE COURT OF APPEALS OF TENNESSEE
                              AT KNOXVILLE
                                         May 11, 2022 Session

                                          IN RE LEGION S.

                    Appeal from the Juvenile Court for Anderson County
                             No. 20-1093 Brian J. Hunt, Judge
                         ___________________________________

                                 No. E2021-01198-COA-R3-PT
                            ___________________________________


The Tennessee Department of Children’s Services filed a petition to terminate a mother’s
parental rights to her daughter based on severe child abuse and failure to manifest an ability
and willingness to assume custody of the child. The trial court granted the petition, finding
that the two statutory grounds were proven by clear and convincing evidence and that
terminating the mother’s parental rights is in the best interests of the child. We affirm.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Juvenile Court Affirmed;
                                  Case Remanded

KRISTI M. DAVIS, J., delivered the opinion of the Court, in which D. MICHAEL SWINEY,
C.J., and JOHN W. MCCLARTY, J., joined.

Curtis W. Isabell, Clinton, Tennessee, for the appellant, Alisa S.

Herbert H. Slatery III, Attorney General and Reporter, and Kathryn A. Baker, Assistant
Attorney General, for the appellee, Tennessee Department of Children’s Services.


                                                 OPINION

                             FACTS AND PROCEDURAL BACKGROUND

       Alisa S. (“Mother”) and Christopher S. (“Father”) (together, “Parents”) are the
biological parents of Legion S., born in June 2020.1 The Department of Children’s Services
(“DCS”) has interacted with the family for several years,2 and it became involved with

        1
          In actions involving minors, it is this Court’s policy to protect the privacy of the children by using
only the first name and last initial, or only the initials, of the parties and witnesses, as appropriate.
        2
          The record indicates that in 2019, seven of Legion’s siblings or half-siblings were court-ordered
Legion almost from birth. DCS received a referral on June 19, 2020, alleging that Legion
had been born with neonatal abstinence syndrome (“NAS”)3 and had tested positive for
buprenorphine, methamphetamine, and THC at delivery. On June 24, 2020, the Juvenile
Court for Anderson County (“Juvenile Court”) entered an ex parte protective order placing
Legion into the custody of the Department of Children’s Services (“DCS”), finding
probable cause that she was dependent and neglected. Legion has been in a foster home
ever since.

        The first family permanency plan to include Legion was created on July 9, 2020.
The plan had a target completion period of eight months, with a dual permanency goal of
“return to parent” or “adoption.” Following a permanency hearing, the Juvenile Court
ratified the plan on August 18, 2020. The plan required Parents to (1) complete a mental
health assessment and follow all recommendations, take medication as prescribed, and sign
releases for DCS; (2) provide DCS with proof of completion of the assessment and any
diagnoses; (3) submit to random drug screens and pill counts and bring prescriptions to
screenings; (4) complete an alcohol and drug assessment, continue treatment until released
by a provider, and sign releases for DCS; (5) have their name on a lease or mortgage; (6)
obtain and maintain stable housing for at least three months, provide proof of housing to
DCS, and provide proof of rent or mortgage and utilities to DCS; (7) comply with random
home visits by DCS; (8) obtain and maintain and provide proof of legal income; (9) pay
child support as ordered; (10) complete parenting classes, provide proof to DCS, and sign
releases for DCS; (11) utilize skills learned in classes to parent the children; (12) generally
behave appropriately at visits, be on time to visits, provide snacks and meals at visits, and
not use or be under the influence of alcohol or drugs at visits; and (13) ensure access to
transportation, have a valid driver’s license, and have appropriate restraints for children in
the vehicle. DCS revised the plan on November 6, 2020, but Mother’s requirements did
not change. The Juvenile Court ratified the revised plan at a hearing on April 22, 2021.4

        On October 1, 2020, DCS filed a petition to terminate Parents’ parental rights to
Legion in the Juvenile Court,5 alleging as grounds for termination severe child abuse and
failure to manifest an ability and willingness to assume custody of Legion. The petition
also alleged that terminating Parents’ parental rights was in Legion’s best interest.

into the temporary custody of DCS “due to allegations of sexual abuse and substance abuse in the home,
improper supervision & improper guardianship.”
         3
           Neonatal abstinence syndrome “is caused when a baby withdraws from drugs, usually opioids, to
which the baby has been exposed in utero.” Effler v. Purdue Pharma L.P., 614 S.W.3d 681, 687 n.5 (Tenn.
2020) (citation omitted).
         4
           Additional permanency plans were developed by DCS and ratified by the Juvenile Court after
DCS filed its petition to terminate Mother’s parental rights on February 11, 2020. These plans included
substantially the same requirements as those in the previous two plans.
         5
           DCS had previously filed in the Juvenile Court, on February 11, 2020, a petition to terminate
Parents’ parental rights as to four of Legion’s siblings. An appeal concerning one of the siblings in that
case, Masson S., was consolidated with the present appeal for purposes of oral argument. A separate
opinion in that appeal is being filed concurrently with this opinion.

                                                  -2-
        Legion’s maternal grandparents, William and Shirley P. (“Grandparents”), filed a
“Motion to Intervene and for Temporary Legal Custody and Physical Custody” as to
Legion and her sibling Masson S. in the Juvenile Court on October 22, 2020. The motion
asserted that they were Legion’s maternal grandparents; that they were financially and
physically able to care for her; and that it would be in her best interest to be placed with
them. The record does not contain an order addressing this motion. Grandparents also
filed a notice in the Juvenile Court, stating that they had filed a petition for termination of
parental rights and adoption in the Anderson County Circuit Court. 6

       On July 22, 2021, the Juvenile Court held a hearing on DCS’s petition to terminate
Mother’s parental rights to Legion and her siblings.7 At the outset, DCS non-suited the
petition as to two of Legion’s siblings and asked the court to hold the petition in abeyance
as to another sibling. The hearing proceeded as to Legion and Masson. The court heard
testimony from Melinda Edmonds, a DCS foster care team leader; Michelle Weitzel, a
DCS foster care manager; Mother; and William P., the maternal grandfather. The court
admitted into evidence, as a collective exhibit from DCS, a notebook of the filings in the
dependency and neglect proceedings. The notebook included criminal citations, arrest
warrants, and judgments against Mother.

      The Juvenile Court entered a final written order terminating Mother’s parental rights
to Legion on September 18, 2021, concluding that DCS proved by clear and convincing
evidence the two statutory grounds for termination it had alleged and that terminating
Mother’s parental rights was in Legion’s best interest. Mother timely appealed.8

                                            ISSUE PRESENTED

      The sole issue raised by Mother in this appeal is whether the trial court erred in
terminating her parental rights by not placing Legion with Grandparents.

                                         STANDARD OF REVIEW

        Our Supreme Court has explained that:

        A parent’s right to the care and custody of her child is among the oldest of
        the judicially recognized fundamental liberty interests protected by the Due
        Process Clauses of the federal and state constitutions. Troxel v.
        Granville, 530 U.S. 57, 65, 120 S. Ct. 2054, 147 L.Ed.2d 49 (2000); Stanley

        6
           Although that petition does not appear in the record before us, we take judicial notice of a February
9, 2021 order nonsuiting that petition, a copy of which DCS appended to its brief. See Tennessean v. Metro.
Gov't of Nashville, 485 S.W.3d 857, 862 n.5 (Tenn. 2016); see also Tenn. R. Evid. 201.
         7
           This was a consolidated hearing during which the Juvenile Court also heard DCS’s February 2020
petition to terminate Parents’ parental rights to Masson.
         8
           Father is not a party to this appeal. We will only make reference to him as necessary hereinafter.

                                                     -3-
       v. Illinois, 405 U.S. 645, 651, 92 S. Ct. 1208, 31 L.Ed.2d 551 (1972); In re
       Angela E., 303 S.W.3d 240, 250 (Tenn. 2010); In re Adoption of Female
       Child, 896 S.W.2d 546, 547–48 (Tenn. 1995); Hawk v. Hawk, 855 S.W.2d
       573, 578–79 (Tenn. 1993). But parental rights, although fundamental and
       constitutionally protected, are not absolute. In re Angela E., 303 S.W.3d at
       250. “‘[T]he [S]tate as parens patriae has a special duty to protect minors....’
       Tennessee law, thus, upholds the [S]tate’s authority as parens patriae when
       interference with parenting is necessary to prevent serious harm to a
       child.” Hawk, 855 S.W.2d at 580 (quoting In re Hamilton, 657 S.W.2d 425,
       429 (Tenn. Ct. App. 1983)); see also Santosky v. Kramer, 455 U.S. 745, 747,
       102 S. Ct. 1388, 71 L.Ed.2d 599 (1982); In re Angela E., 303 S.W.3d at 250.

In re Carrington H., 483 S.W.3d 507, 522–23 (Tenn. 2016). Tennessee Code Annotated
section 36-1-113 provides the various grounds for termination of parental rights. See Tenn.
Code Ann. § 36-1-113(g). “A party seeking to terminate parental rights must prove both
the existence of one of the statutory grounds for termination and that termination is in the
child’s best interest.” In re Jacobe M.J., 434 S.W.3d 565, 568 (Tenn. Ct. App. 2013)
(citing Tenn. Code Ann. § 36-1-113(c)).

        In light of the substantial interests at stake in termination proceedings, the
heightened standard of clear and convincing evidence applies. In re Carrington H., 483
S.W.3d at 522 (citing Santosky, 455 U.S. at 769). This heightened burden “minimizes the
risk of erroneous governmental interference with fundamental parental rights[,]” and
“enables the fact-finder to form a firm belief or conviction regarding the truth of the
facts[.]” Id. (citing In re Bernard T., 319 S.W.3d 586, 596 (Tenn. 2010)). “The clear-and-
convincing-evidence standard ensures that the facts are established as highly probable,
rather than as simply more probable than not.” Id. (citing In re Audrey S., 182 S.W.3d 838,
861 (Tenn. Ct. App. 2005)). Accordingly, the standard of review in termination of parental
rights cases is as follows:

               An appellate court reviews a trial court’s findings of fact in
       termination proceedings using the standard of review in Tenn. R. App. P.
       13(d). In re Bernard T., 319 S.W.3d at 596; In re Angela E., 303 S.W.3d at
       246. Under Rule 13(d), appellate courts review factual findings de novo on
       the record and accord these findings a presumption of correctness unless the
       evidence preponderates otherwise. In re Bernard T., 319 S.W.3d at 596; In
       re M.L.P., 281 S.W.3d 387, 393 (Tenn. 2009); In re Adoption of A.M.H., 215
       S.W.3d 793, 809 (Tenn. 2007). In light of the heightened burden of proof in
       termination proceedings, however, the reviewing court must make its own
       determination as to whether the facts, either as found by the trial court or as
       supported by a preponderance of the evidence, amount to clear and
       convincing evidence of the elements necessary to terminate parental
       rights. In re Bernard T., 319 S.W.3d at 596–97. The trial court’s ruling that

                                            -4-
       the evidence sufficiently supports termination of parental rights is a
       conclusion of law, which appellate courts review de novo with no
       presumption of correctness. In re M.L.P., 281 S.W.3d at 393 (quoting In re
       Adoption of A.M.H., 215 S.W.3d at 810). Additionally, all other questions of
       law in parental termination appeals, as in other appeals, are reviewed de novo
       with no presumption of correctness. In re Angela E., 303 S.W.3d at 246.

In re Carrington H., 483 S.W.3d at 523–24.

        We give considerable deference to a trial court’s findings about witness credibility
and the weight of oral testimony, as the trial court had the opportunity to see and hear the
witnesses. State Dep’t of Children’s Servs. v. T.M.B.K., 197 S.W.3d 282, 288 (Tenn. Ct.
App. 2006). Where an issue “hinges on the credibility of witnesses, the trial court will not
be reversed unless there is found in the record clear, concrete, and convincing evidence
other than the oral testimony of witnesses which contradict the trial court’s findings.” Id.
(citing Galbreath v. Harris, 811 S.W.2d 88, 91 (Tenn. Ct. App. 1990)); see also Franklin
Cnty. Bd. of Educ. v. Crabtree, 337 S.W.3d 808, 811 (Tenn. Ct. App. 2010) (“If the trial
court’s factual determinations are based on its assessment of witness credibility, this Court
will not reevaluate that assessment absent clear and convincing evidence to the contrary.”).

                                           ANALYSIS

        In order to terminate parental rights, a trial court must find by clear and convincing
evidence that: (1) statutory grounds for termination of parental and guardianship rights
have been established, and (2) termination is in the best interests of the child. See Tenn.
Code Ann. § 36-1-113(c). Although Mother has not challenged the Juvenile Court’s
conclusion that DCS established two statutory grounds for terminating her parental rights
and that terminating those rights is in the best interest of Legion, this Court “must review
the trial court’s findings as to each ground for termination and as to whether termination is
in the child’s best interests, regardless of whether the parent challenges these findings on
appeal.” In re Carrington H., 483 S.W.3d at 525–26. Accordingly, we begin our analysis
by reviewing whether the proof presented at trial constitutes clear and convincing evidence
of each ground for termination listed in the Juvenile Court’s Final Order.

                             I.        Grounds for Termination

                                  A.     Severe Child Abuse

      Under Tennessee Code Annotated section 36-1-113(g)(4), parental rights may be
terminated when

       [t]he parent . . . has been found to have committed severe child abuse, as
       defined in § 37-1-102, under any prior order of a court or is found by the

                                             -5-
       court hearing the petition to terminate parental rights or the petition for
       adoption to have committed severe child abuse against any child[.]

Tenn. Code Ann. § 36-1-113(g)(4). Section 37-1-102 defines severe child abuse, in
relevant part, as:

       (A)(i) The knowing exposure of a child to or the knowing failure to protect
       a child from abuse or neglect that is likely to cause serious bodily injury or
       death and the knowing use of force on a child that is likely to cause serious
       bodily injury or death;

       ....

       (E) Knowingly or with gross negligence allowing a child under eight (8)
       years of age to ingest an illegal substance or a controlled substance that
       results in the child testing positive on a drug screen, except as legally
       prescribed to the child.

Id. § 37-1-102(b)(27).

       Here, as part of the termination proceedings, the Juvenile Court specifically found
that Mother “committed severe child abuse against [Legion] by knowingly exposing [her]
to in-utero substance abuse.” This finding is amply supported by the record. At birth,
Legion tested positive for buprenorphine, methamphetamine, and THC and was diagnosed
with NAS; Mother tested positive for these substances on the same day. As a result, the
Juvenile Court ordered Legion into DCS custody at a mere five days of age. She has
remained in foster care ever since. Ms. Edmonds testified that Mother continued to use
drugs during her pregnancy with Legion despite DCS’s ongoing efforts to help her achieve
sobriety. A January 2020 permanency hearing order in the record indicates that while
pregnant with Legion, Mother “was advised of the harms of in-utero substance abuse
including NAS.” As this Court has previously stated, “prenatal abuse of controlled
substances constitutes severe child abuse, whether or not the child actually suffers harm.”
In re Shannon P., No. E2012-00445-COA-R3PT, 2013 WL 3777174, at *5 (Tenn. Ct. App.
July 16, 2013) (citing In re M.J.J., No. M2004-02759-COA-R3-PT, 2005 WL 873305, at
*8 (Tenn. Ct. App. Apr. 14, 2005)). And, “[g]enerally, ‘[c]lear and convincing evidence
of severe child abuse is present when a child is exposed to methamphetamine.’” In re
Sophia S., No. E2020-01031-COA-R3-PT, 2021 WL 3236347, at *6 (Tenn. Ct. App. July
30, 2021) (quoting In re Caydan T., No. W2019-01436-COA-R3-PT, 2020 WL 1692300,
at *5 (Tenn. Ct. App. Apr. 7, 2020)). Mother presented no evidence or argument to the
contrary. We affirm the trial court’s decision to terminate Mother’s parental rights on this
ground.



                                           -6-
      B.      Failure to Manifest an Ability and Willingness to Assume Custody

       Tennessee Code Annotated section 36-1-113(g)(14) provides an additional ground
for termination when:

       [a] parent . . . has failed to manifest, by act or omission, an ability and
       willingness to personally assume legal and physical custody or financial
       responsibility of the child, and placing the child in the person’s legal and
       physical custody would pose a risk of substantial harm to the physical or
       psychological welfare of the child.

       This ground requires clear and convincing proof of two elements. In re Neveah M.,
614 S.W.3d 659, 674 (Tenn. 2020). The petitioner must first prove that the parent has
failed to manifest an ability and willingness to personally assume legal and physical
custody or financial responsibility of the child. Id. The petitioner must then prove that
placing the child in the custody of the parent poses “a risk of substantial harm to the
physical or psychological welfare of the child.” Id. The statute requires “a parent to
manifest both an ability and willingness” to personally assume legal and physical custody
or financial responsibility for the child. Id. at 677. Therefore, if a party seeking termination
of parental rights establishes that a parent or guardian “failed to manifest either ability or
willingness, then the first prong of the statute is satisfied.” Id. (citing In re Amynn K., No.
E2017-01866-COA-R3-PT, 2018 WL 3058280, *13 (Tenn. Ct. App. June 20, 2018)).

       As to the second prong of section 36-1-113(g)(14),

       [t]he courts have not undertaken to define the circumstances that pose a risk
       of substantial harm to a child. These circumstances are not amenable to
       precise definition because of the variability of human conduct. However, the
       use of the modifier “substantial” indicates two things. First, it connotes a real
       hazard or danger that is not minor, trivial, or insignificant. Second, it
       indicates that the harm must be more than a theoretical possibility. While the
       harm need not be inevitable, it must be sufficiently probable to prompt a
       reasonable person to believe that the harm will occur more likely than not.

In re Virgil W., No. E2018-00091-COA-R3-PT, 2018 WL 4931470, at *8 (Tenn. Ct. App.
Oct. 11, 2018) (quoting Ray v. Ray, 83 S.W.3d 726, 732 (Tenn. Ct. App. 2001)).

       The Juvenile Court found there was clear and convincing evidence that Mother
failed to manifest an ability and willingness to assume legal and physical custody of
Legion, referencing Mother’s continuous housing instability, substance abuse, and failure
to maintain communication with DCS, despite the agency’s assistance. The court noted
Mother’s positive drug tests in April 2021, almost a full year after Legion’s removal from
her care. These findings are supported by the record, uncontroverted, and lead to the

                                             -7-
conclusion that Mother manifested neither an ability nor a willingness to assume custody
of Legion. Ms. Edmonds expressed concern about Mother’s ability to provide a safe and
stable home due to her repeated positive drug tests, failure to follow recommendations of
mental health and drug and alcohol assessments, and criminal charges. She also noted that
Mother never visited Legion after removal. Ms. Weitzel confirmed that Mother tested
positive for methamphetamine, diazepam, THC, and benzodiazepines in April 2021. In
addition, Ms. Weitzel stated that DCS was unable to verify Mother’s housing because no
one was home when DCS visited. Furthermore, certified mail to the address provided by
Mother had been returned to DCS as undeliverable. In light of these uncontroverted facts,
we agree with the Juvenile Court that the first prong of section 36-1-113(g)(14) is satisfied
by clear and convincing evidence.

        The record also supports the Juvenile Court’s finding that the second prong of
section 36-1-113(g)(14) is satisfied. Legion was removed from Mother’s care due to
substance abuse, an issue that had not been resolved at the time of trial. Mother did not
testify or offer any evidence to the contrary. Nor did she address her failure to secure a
suitable home or to ever visit Legion. Moreover, Ms. Edmonds testified that Legion has
formed a bond with her foster family, who has provided her with a safe and stable
environment. Ms. Weitzel corroborated this testimony, stating that Legion “just loves her
foster mom and they have a very strong bond” and that she has “also bonded with the other
children in the home as well.” Ms. Weitzel added that the foster family wants to adopt
Legion and that Masson and Legion have not met each other and do not have any kind of
bond that would be disrupted if they were to be adopted by separate foster families. Finally,
Ms. Weitzel said that it would be detrimental to remove Legion from her foster home
because “Legion has not known any other family.” Consequently, we conclude, as did the
Juvenile Court, that placing Legion in the custody of Mother “pose[s] a risk of substantial
harm to [her] physical [and] psychological welfare.” Tenn. Code Ann. § 36-1-113(g)(14).
This ground was established by clear and convincing evidence. We affirm.

                             II.    Best Interests of the Child

        In addition to proving at least one statutory ground for termination, a party seeking
to terminate a parent’s rights must prove by clear and convincing evidence that termination
is in the child’s best interests. Tenn. Code Ann. § 36-1-113(c). Indeed, “a finding of
unfitness does not necessarily require that the parent’s rights be terminated.” In re Marr,
194 S.W.3d 490, 498 (Tenn. Ct. App. 2005) (citing White v. Moody, 171 S.W.3d 187
(Tenn. Ct. App. 2004)). Rather, our termination statutes recognize that “not all parental
conduct is irredeemable[,]” and that “terminating an unfit parent’s parental rights is not
always in the child’s best interests.” Id. As such, the focus of the best interests analysis is
not the parent but rather the child. Id.; see also White, 171 S.W.3d at 194 (“[A] child’s
best interest must be viewed from the child’s, rather than the parent’s, perspective.”).

       We consider nine statutory factors when analyzing best interests:

                                             -8-
        (1) Whether the parent or guardian has made such an adjustment of
        circumstance, conduct, or conditions as to make it safe and in the child’s best
        interest to be in the home of the parent or guardian;

        (2) Whether the parent or guardian has failed to effect a lasting adjustment
        after reasonable efforts by available social services agencies for such
        duration of time that lasting adjustment does not reasonably appear possible;

        (3) Whether the parent or guardian has maintained regular visitation or other
        contact with the child;

        (4) Whether a meaningful relationship has otherwise been established
        between the parent or guardian and the child;

        (5) The effect a change of caretakers and physical environment is likely to
        have on the child’s emotional, psychological and medical condition;

        (6) Whether the parent or guardian, or other person residing with the parent
        or guardian, has shown brutality, physical, sexual, emotional or
        psychological abuse, or neglect toward the child, or another child or adult in
        the family or household;

        (7) Whether the physical environment of the parent’s or guardian’s home is
        healthy and safe, whether there is criminal activity in the home, or whether
        there is such use of alcohol, controlled substances or controlled substance
        analogues as may render the parent or guardian consistently unable to care
        for the child in a safe and stable manner;

        (8) Whether the parent’s or guardian’s mental and/or emotional status would
        be detrimental to the child or prevent the parent or guardian from effectively
        providing safe and stable care and supervision for the child; or

        (9) Whether the parent or guardian has paid child support consistent with the
        child support guidelines promulgated by the department pursuant to § 36-5-
        101.

Tenn. Code Ann. § 36-1-113(i) (Supp. 2020).

        This list is non-exhaustive.9 In re Marr, 194 S.W.3d at 499. “Ascertaining a child’s

        9
         The Tennessee General Assembly recently amended the statutory best interest factors provided in
Tennessee Code Annotated section 36-1-113(i). See 2021 Tenn. Pub. Acts, ch. 190 § 1. This amendment
does not affect the instant case because we apply the version of the statute in effect at the time the petition

                                                    -9-
best interests does not call for a rote examination of each of Tenn. Code Ann. § 36-1-
113(i)’s nine factors and then a determination of whether the sum of the factors tips in
favor of or against the parent.” Id. “The relevancy and weight to be given each factor
depends on the unique facts of each case.” Id. “Thus, depending upon the circumstances
of a particular child and a particular parent, the consideration of one factor may very well
dictate the outcome of the analysis.” Id. (citing In re Audrey S., 182 S.W.3d at 877).

        In determining that terminating Mother’s parental rights is in Legion’s best interest,
the Juvenile Court made specific findings concerning each statutory factor listed in
Tennessee Code Annotated section 36-1-113(i). The court found that Mother made no
changes in her circumstances or conduct—despite having received assistance from DCS—
because she has no stable home, continues to use drugs and to engage in criminal behavior,
and has not maintained contact with Legion. Id. § 36-1-113(i)(1)-(2). The court also found
that Mother did not visit Legion or have a meaningful relationship with her and that
changing her current foster placement would “have a detrimental effect” because of her
bonding with the foster family. The record reflects that Mother never visited Legion after
her removal from Mother’s custody, and according to Ms. Weitzel, Legion “loves her foster
mom and . . . [s]he’s also bonded with the other children at the home as well.” Ms. Weitzel
also stated her concern that removal from the foster home would be detrimental to Legion
because she “has not known any other family.” See id. § 36-1-113(i)(3)-(5).

        The Juvenile Court found that Parents abused Legion and that Mother continues to
engage in criminal activity, which renders her “consistently unable to care for the child in
a safe and stable manner.” Id. § 36-1-113(i)(6)-(7). The record is clear on this. We also
agree with the court that Mother’s mental or emotional state would be detrimental to
Legion, inasmuch as her mental or emotional state has kept her from “effectively providing
safe and stable care and supervision for the child.” Id. § 36-1-113(i)(8). Indeed, Mother
never visited Legion after removal, and the record indicates no interest or effort on her part
in this regard. The court did not make findings concerning child support. Id. § 36-1-
113(i)(9).

        On this record, it is evident that the statutory factors, taken as a whole, demonstrate
that terminating Mother’s parental rights is undoubtedly in Legion’s best interests. As the
Juvenile Court stated, it boils down to this: Mother has “shown little or no interest in the
welfare of the child” and, after Legion’s removal from her custody, “continue[d] to make
lifestyle choices which prevent [her] from being able to safely parent the child.”

                             III.    Placement with Grandparents

       The last issue before us—and the only one raised by Mother on appeal—is whether
the Juvenile Court committed reversible error by failing to place Legion with her maternal

for termination was filed. See In re Braxton M., 531 S.W.3d 708, 732 (Tenn. Ct. App. 2017).

                                                - 10 -
Grandparents. Mother argues that DCS was required to place Legion with Grandparents
and that because such action did not take place, the Juvenile Court was precluded from
terminating her parental rights. In support of this position, Mother references Tennessee
Code Annotated sections 37-1-129 and -130 and DCS Administrative Policies and
Procedures: 16.46. She also notes that the trial court did not address the motion to intervene
and for temporary legal and physical custody filed by Grandparents on October 26, 2020.10
DCS responds that the court properly did not consider Grandparents’ motion because the
motion did not seek to intervene in the termination proceedings, ask for guardianship of
Legion, or state that Grandparents were prospective parents. In other words, DCS asserts
that termination proceedings do not determine custody or placement, which is what
Grandparents requested in their motion. In addition, DCS asserts that in termination
proceedings, a trial court is not required to consider whether DCS had placed a child with
relatives.

        Mother’s argument is not novel to this Court. In In re Aiden R. B., a mother whose
parental rights were terminated argued on appeal that the trial court erred in terminating
her parental rights because “DCS failed to make reasonable efforts to reunite the Children
with their maternal family.” No. E2011-00147-COA-R3PT, 2011 WL 2206637, at *11
(Tenn. Ct. App. June 7, 2011). We rejected that notion, clarifying that the matter under
this Court’s review “does not concern the placement of the Children but instead is a
proceeding to terminate Mother’s parental rights . . . [and] that Mother’s extended family
never undertook any legal action to attempt to gain custody of the Children, if ever, until
after the petition to terminate Mother’s parental rights had been filed after the completion
of the dependency and neglect proceeding.” Id. (emphasis added). We then explained that
“DCS is not required under either statutory or case law to make reasonable efforts to reunite
children with their extended family prior to terminating a parent’s parental rights.” Id.

       Here, three weeks after DCS filed its petition to terminate Mother’s parental rights,
Grandparents filed a motion requesting that the Juvenile Court “grant [them] physical and
legal custody of [Legion].” After a full hearing, the court determined that DCS established
by clear and convincing evidence (1) at least one statutory ground for termination alleged
by DCS in its petition and (2) that termination of Mother’s parental rights is in the best
interest of Legion. See In re James W., No. E2020-01440-COA-R3-PT, 2021 WL
2800523, at *18 (Tenn. Ct. App. July 6, 2021) (citing Tenn. Code Ann. § 36-1-113(c); In
re Kaliyah S., 455 S.W.3d at 552). The statutory framework required no more from DCS
in proving its case or from the Juvenile Court in deciding whether to terminate Mother’s
parental rights to Legion. Mother presented no applicable authority to the contrary, and
we have found none.11 Discerning no error, we affirm.
        10
          Grandparents are not a party to this appeal.
        11
            The two statutes cited by Mother, from Title 37 of the Tennessee Code, are not applicable to
termination of parental rights proceedings, which are governed by Title 36. In re Jah’Lila S., No. W2021-
01199-COA-R3-PT, 2022 WL 4362839, at *3 (Tenn. Ct. App. Sept. 21, 2022) (“Tennessee Code Annotated
section 36-1-113 governs the termination of parental rights in Tennessee.”). Likewise, Administrative

                                                 - 11 -
                                        CONCLUSION

       The judgment of the Juvenile Court is affirmed in all respects and the case remanded
for proceedings consistent with this opinion. Costs of this appeal are assessed to the
appellant, Alisa S., for which execution may issue if necessary.


                                                      _________________________________
                                                      KRISTI M. DAVIS, JUDGE




Policies and Procedures: 16.46 on “Child/Youth Referral and Placement” was promulgated under the
authority of Title 37. See DCS Admin. Pol’ies & Procs: 16.46, https://www.tn.gov/dcs/program-
areas/qi/policies-reports-manuals/policiesprocedures.html (last visited October 26, 2022).

                                             - 12 -